Citation Nr: 1112957	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-45 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than June 22, 2005, for the grant of a 30 percent evaluation for temporomandibular joint (TMJ) syndrome.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1991 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified in September 2010 before the undersigned Veterans Law Judge at a Travel Board hearing in New York City; a transcript is of record.


FINDINGS OF FACT

1.  In a May 2005 rating decision, the Veteran was granted service connection for TMJ syndrome, with an initial noncompensable (0 percent) disability evaluation, effective from February 10, 1993.

2.  In an April 2008 rating decision, the Veteran's evaluation for TMJ syndrome was increased to 30 percent, effective from June 22, 2005.

3.  In an October 2009 Decision Review Officer Decision, the Veteran's evaluation for TMJ syndrome was increased to 10 percent, effective for the earlier period from March 28, 2001, to June 22, 2005.

4.  The evidence does not show that an evaluation of 30 percent for TMJ syndrome was warranted prior to June 22, 2005.


CONCLUSION OF LAW

The criteria for an effective date prior to June 22, 2005, for a 30 percent evaluation for TMJ syndrome have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.150, Diagnostic Codes (DCs) 9999-9905 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In August 2009, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the September 2009 rating decision and October 2009 SOC explained the basis for the RO's action, and the SOC provided him with an additional period to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the August 2009 letter which VA sent to the Veteran.

The Board finds that the VA examinations for TMJ syndrome were sufficient because the examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.400 (2010).  Where a claim is filed within one year after separation from service, the law provides that the effective date of an award of service connected disability compensation is the day after separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  If the claim is not filed within one year after separation from service, the law provides that the effective date of an award of service connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Id.  The effective date of an increase in a disability evaluation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his duly authorized representative, may be considered an informal claim.  Such claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010).

Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1) (2010).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to:  (1) evidence that an increase in disability had occurred; and (2) to the receipt of an application within one year after that increase in disability.  The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.  VA must review all the evidence of record, not just evidence not previously considered.  The Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

When a claim is denied as a result of an RO decision, failure to timely appeal within the prescribed one-year period renders the decision final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after an SOC has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  The NOD must be submitted within one year of issuance of the rating action being appealed.  38 C.F.R. § 20.302.  The law requires that a communication from a claimant contain certain information to constitute an NOD.  Specifically, an NOD is defined as a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination of an agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.

Following the receipt of an NOD, the agency of original jurisdiction (here, the RO) is obligated to undertake any indicated development or review, and if that does not resolve the disagreement, by either a grant or a withdrawal of the disagreement, it "shall prepare a statement of the case."  38 U.S.C.A. § 7105(d).  It then becomes the responsibility of the claimant to complete the steps necessary to perfect an appeal, if that is his or her desire, by timely filing a "substantive appeal."  38 U.S.C.A. § 7105(a).

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a June 1994 Rating Decision, the RO denied service connection for TMJ syndrome, and in a November 2001 decision the RO found that new and material evidence had not been submitted to reopen the previously denied claim.  Subsequently, in a May 2005 Rating Decision, the RO found that the prior denial of service connection had been clearly and unmistakably erroneous, and that service connection would correctly be established with a noncompensable evaluation as of February 10, 1993.  In an April 2008 Rating Decision, the RO granted an increase in the Veteran's evaluation for TMJ syndrome to 30 percent effective June 22, 2005.  The Veteran subsequently appealed the effective date of the 30 percent evaluation in a timely manner.  In an October 2009 Decision Review Officer Decision, the RO increased the Veteran's evaluation for TMJ syndrome to 10 percent from March 28, 2001, to June 22, 2005, but did not grant the earlier effective date sought by the Veteran for the 30 percent rating.

The Veteran's TMJ syndrome has been evaluated under 38 C.F.R. § 4.150, Diagnostic Code 9905, under which a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm.  A 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm.  A 30 percent rating is for indicated when the inter-incisal range is limited to 11 to 20 mm, and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Note.


At a March 1993 VA examination the Veteran reported locking and pain  in the TMJs with chewing.  He had had no treatment for it, reported being told that he had arthritis of the TMJs, and said there had been no real changes in the symptoms.  On examination there was a "palpable click" in the TMJs.  His teeth were in good repair, and dental hygiene was good.  The diagnoses included was arthritis of the TMJs, and the Board notes that the examiner was a physician, not a dentist.

Private dental records from April 1996 indicate that the Veteran had experienced TMJ symptoms for five to six years.  He had headaches, neck aches, tightness along the cheeks, and his jaw clicked.  He had a partial mandibular guard but did not wear it because it did not fit correctly.  November 1997 treatment notes indicate that the Veteran was not able to open wide due to TMJ problems.  August 1998 treatment notes indicate that he was issued a mandibular night guard, and it was noted that if he chewed through it within 18 months he would be issued a new one at no charge.  June 1999 treatment notes indicate that the Veteran had TMJ pain and was wearing through his night guard.  In August 1999 he was issued a new one.

The Veteran had a VA examination in May 2000 at which it was noted that he had TMJ pain which began around the time he was in the Persian Gulf region.  The Veteran described being under stress prior to, during, and after service due to marital discord.  He had bruxism, and therapies had improved it.  Still, the Veteran had a click on opening his mouth, and occasional bouts of pain that lasted 24 to 36 hours, which he treated with Naprosyn.  The examiner's impression was TMJ joint pain, and the Board notes that he was a physician, not a dentist.

At a March 2001 VA respiratory examination the Veteran complained of TMJ pain and reported an exacerbation during which he could barely open his mouth one and a half centimeters (cm), which led to him getting a mouth guard.  The acute symptoms had subsided and the range of motion had increased.  There was a still a click in the TMJ joint, particularly when jutting his jaw forward or moving it from side to side, and these maneuvers were painful.  On examination the Veteran was able to open his mouth 4 cm and was uncomfortable when jutting his jaw forward.  There was a palpable click in the right TMJ when the jaw was moved laterally to the right.  The movement to the left was restricted but there was no click.  The impression was bruxism with secondary TMJ pain.

A January 2004 handwritten note on the letterhead of the Veteran's private dentist's practice states that it would be necessary to completely restore and rehabilitate the Veteran's occlusion to alleviate his severe pain, and that this procedure was medically necessary.  R.J.B., D.D.S., who treated the Veteran, wrote in April 2004 that in April 1996 the Veteran complained of severe TMJ problems that began during his active service.  Dr. B wrote that he had made a night guard, which did not seem to help.  As a result of bruxism and TMJ dysfunction, the Veteran had worn his teeth, resulting in a loss of normal function.  The Veteran also had limited opening and needed a full mouth rehabilitation, which, it was noted, should correct the bruxism and chronic pain.

The Veteran underwent a VA dental examination on June 22, 2005.  He complained of a worsening TMJ condition over a period of years, without relief.  The pain was excruciating at times, the mouth opening was limited, and chewing was difficult.  The left TMJ was extremely sensitive to touch and it locked in the open position once or twice a year.  The Veteran had daily headaches and had earaches five days a week.  The night guard had provided little relief over the years.  

X-rays showed partially depleted dentition with occlusal and incisal wear, normal mandible body, and flattened condyle on the right side.  On clinical examination the inter-incisal opening was limited to 20 mm, with discomfort beyond that point.  There was incisal and occlusal wear of dentition secondary to bruxism, a spasm of the left lateral pterygoid muscle, a deviation of the mandible on opening with a constant click of both TMJ's, and a limit to opening the mouth due to pain.  Anti-inflammatory drugs only provided temporary relief, and the pain was rated as high as a 9 or 10 at times.  The examiner diagnosed the Veteran with myofacial pain dysfunction and severe TMJ syndrome that had worsened over the past 10 years.

Upon careful review of the evidence of record, the Board finds the Veteran is not entitled to an effective date earlier than June 22, 2005, for the grant of a 30 percent evaluation for TMJ syndrome.  At his March 28, 2001, VA examination, the Veteran was able to open his mouth 4 cm, or 40 mm.  Thus, the exacerbation he described during which he could not open his mouth more than 1.5 cm appears to have been temporary.  Therefore, under Diagnostic Code 9905 the Veteran qualified for a 10 percent evaluation, and no higher, because the inter-incisal range was between 31 and 40 mm.  See 38 C.F.R. § 4.150.  While the May 2000 VA examination was not performed by a dentist and the inter-incisal range does not appear to have been measured, the Veteran reported that the condition had improved, and said he had occasional bouts of pain that lasted 24 to 36 hours.  The examiner noted clicking when the Veteran opened his mouth, and the examination report does not indicate that he had pain when opening his mouth.  In contrast, the March 2001 examination notes indicate that TMJ maneuvers were painful and there was a click in the joint.  The March 1993 VA examination report indicates that the Veteran had arthritis of the TMJs, but did not indicate that he had pain when opening his mouth.  Therefore, the Board finds that the Veteran was not entitled to a compensable evaluation prior to March 28, 2001.  See id., DC 9905.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 Vet. App. 202 (1995), we are required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  The Board recognizes the limitations that the Veteran has as a result of his service-connected TMJ syndrome, but the current disability evaluations contemplate those limitations.  Therefore, an effective date earlier than June 22, 2005, for the grant of a 30 percent evaluation for TMJ syndrome based on 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, supra, is not justified.

Therefore, the earliest effective date allowed under law for the increased 30 percent evaluation is June 22, 2005, the date entitlement arose.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Hazan, supra.  


ORDER

An effective date earlier than June 22, 2005, for a 30 percent evaluation for TMJ syndrome is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


